Citation Nr: 1502184	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs Regional Office in Chicago, Illinois (RO).  In July 2014, the Board remanded the claim to obtain a more recent VA examination.  

As noted in the Board's prior Remand, the Veteran appeared at a Travel Board hearing in Chicago before a Veterans Law Judge (VLJ) on March 22, 2013, but the presiding VLJ has since retired.  She was notified she had the option of having another hearing before a VLJ who would be deciding her appeal, and, in response, she requested a hearing before a VLJ to be held at the Regional Office only if necessary.  In the Board's Remand, it was noted that since another hearing was not necessary, the Board would proceed to consider her case.  The Veteran has not indicated in response to those statements in the Remand that she does, in fact, want another hearing, so all due process concerns have been addressed.

This claim was processed using the VBMS and Virtual records systems.  Any future claims should take into consideration evidence in the electronic record.


FINDING OF FACT

The Veteran's service-connected residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis were manifested by pain with additional pain on use, that more nearly approximates severe disability of the left foot; it does not reflect the total loss of use of the foot.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for a Freiburg infarction of the left second metatarsophalangeal joint with degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5283 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  After the Veteran filed a notice of disagreement, additional notice was provided to her in a November 2010 letter.

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs), and post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  On remand, she was asked in an August 2014 letter to identify any medical treatment she had received since 2010; she did not respond, but the RO did obtain VA outpatient records.

Additionally, the Veteran was afforded VA examinations, dated March 2010 and September 2014, to evaluate the severity of her left foot disability.  The September 2014 examination was requested on remand by this Board.  The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the examinations to be adequate for rating purposes as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded any opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran did raise concerns about the 2010 examination, alleging it was not adequate since it was not performed by a podiatrist or orthopedic specialist, so the Board must address her contentions.  Her argument that she is entitled to an examination by a licensed physician with a particular specialty and/or subspecialty is without basis.  The regulations specifically provide that "[c]ompetent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions." 38 C.F.R. § 3.159(a)(1).  As the 2010 VA examiner was identified as a medical doctor, he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  While the VA is required to provide an adequate examination, the VA does not have to provide an examination by the medical professional of the Veteran's choosing or with the particular qualifications the Veteran would like the examiner to have.  The Veteran has not objected to the adequacy of the September 2014 examination conducted during this appeal.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the March 2013 Board hearing, the presiding VLJ asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial disability rating was not limited to that reflecting the then current severity of the disorder.  The Court discussed the concept of "staged" ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion (ROM) loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of foot pain, and other pain associated with her claimed condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis ("left foot disability") is currently rated as 30 percent disabling under DC 5283, for malunion or nonunion of the metatarsal or tarsal bones.  Under these criteria, moderate disability is assigned a 10 percent evaluation, moderately severe disability is assigned a 20 percent evaluation, and severe disability is assigned a 30 percent evaluation.  A 40 percent rating is assigned for actual loss of use of the foot. 38 C.F.R. § 4.71(a), DC 5283.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

III. Analysis

The Veteran has asserted that she is entitled to a disability rating in excess of 30 percent for her left foot disability.

VA Treatment and Examinations

VA treatment records establish that the Veteran has been seen occasionally for her left foot disability since service.  In April 2001, the Veteran received a VA examination at the Tampa VAMC to evaluate her left foot pain.  She stated her left foot pain began approximately 8 months to 1 year after being in the service, which at the time was treated with anti-inflammatories.  She was profiled for limited activities and some type of orthotic device was used, none of which improved her symptoms.  Symptoms progressed with continued pain, swelling and limitation of motion.  After leaving military service, she was a full-time student and part-time waitress, standing on her feet throughout the day and night.  She related having daily pain over the left foot second metatarsophalangeal joint area as well as swelling over the dorsum, rated as a 5/10 and 10/10 when severe.  She stated it caused her to limp on occasion, but denied flare-ups.  She could not do any aggressive exercising due to left foot pain.  

On examination, the physician noted slight effusion with swelling over the second metatarsophalangeal (MPT) joint and base of the proximal phalanx of the left foot.  Further evaluation revealed pain, decrease of motion and crepitus to the left second MTP joint.  The range of motion (ROM) was approximately 30 degrees of dorsiflexion, 20 degrees of plantar flexion with 65 to 75 degrees of dorsiflexion and 30 to 40 degrees of plantar flexion being normal.  The remainder of her MTP joints were all normal and asymptomatic on the left and right foot.  Radiograph revealed a Freiburg infarction with degenerative joint disease (DJD) of the left second MTP joint.  The examiner noted definite evidence of weakened movement and pain, and definite restriction of range of motion of at least 50 percent compared to normal.  It was the examiner's opinion that the Veteran's pain would limit her functional ability overall.  He did not feel she would have additional ROM loss due to pain from ambulation.

In March 2010, the Veteran received an updated VA examination to evaluate her left foot disability.  At that time, she reported dancing for a troupe while in service.  She stated that with prolonged standing, she experienced pain in the left foot but had not recently seen a podiatrist.  She self medicated with anti-inflammatory agents.  She reported occasionally wearing a shoe with special inserts, but never had orthotics for the shoes.  To avoid pain when she walked, she had a tendency to walk on the lateral portion of the left foot.  The shoe reflected increased wear on the left side of the heel compared to the right.  

On examination, there was prominence of the second MTP joint which was nontender to palpation but which was raised and corresponded to the degenerative changes noted by X-ray. The ROM of all toes was within normal limits without painful limitation except for the second toe, which revealed normal flexion without painful limitation but lacked 20 degrees full extension due to stiffness. Arterial pulses were equal.  There was normal capillary filling. The Veteran was able to stand on toes and heels without difficulty. The main difficulty was noted as the pain associated with prolonged standing.

The remaining function in the foot was normal in respect to both balance and propulsion. No other medical treatment or corrective devices were used. No abnormal weight bearing or major functional impairment on standing and walking was observed.  She had normal alignment of Achilles tendons.  No effect on usual occupation was noted. At the time of the examination, the foot function was noted to be much better than what would be provided by an amputation or a suitable prosthesis.  The ROM during passive, active, and three repetitive motions were the same. There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  No assistive devices were used.  No incapacitating episodes or radiating pain, subluxation or instability was reported, and no neurologic findings or effect on the usual occupation or daily activities.  

In August 2010, the Veteran was seen by a podiatrist at Edward Hines VA Hospital.  At that time, the Veteran complained of pain in her left foot second metatarsal head, which began in the late 1990s during boot camp and tap dancing.  She had previously been treated at Jesse Brown VAMC with steroid injections and metatarsal raises to custom made orthotics.  She reported working in an office and wore heels to work and sandals outside work.  Treatment with aspirin and icing did not help.  She also complained of back pain due to limping on her left foot.  She denied any other left foot pain or calf pain.  On examination, the podiatrist noted irregularity in the head of the second metatarsal with findings suggestive of an old healed trauma, with severe narrowing of the second MP joint.  Other joint spaces were well preserved, with no bony erosion and no soft tissue abnormality.  The podiatrist evaluated the joint and noted palpable exostosis to dorsal left second metatarsal head, with pain and crepitance with ROM.  Mild edema was noted, but no ecchymosis or erythema.  The Veteran had full ROM of remaining joints.  Traumatic degenerative changes to second metatarsal head were noted.  Radiographs taken at the time were discussed in detail with the Veteran, as well as all surgical and conservative options, risks and benefits.

In September 2014, in compliance with remand instructions by the Board, the Veteran received another VA examination to evaluate her left foot disability.  In particular, the examiner evaluated the extent of functional impairment caused by the Veteran's claimed condition and concluded that there was no functional loss for the left lower extremity attributable to the claimed condition, but noted pain on the left foot with weight-bearing.  He noted functional loss due to pain which was described as not being able to walk for more than an hour at a time.  No other functional loss was indicated.  The Veteran did not use assistive devices to walk, and functional impairment was not to a degree that no effective function remained.  With respect to functional impact, the examiner concluded there was no additional increased pain, weakness, fatigability or incoordination that could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.

Lay Statements

In various lay statements of record and hearing testimony, the Veteran has indicated that due to the nature of degeneration of the cartilage in her left foot, the pain has been increasing over time.  She stated she was completely unable to flex her left foot which was necessary for an unimpeded stride, resulting in a limp.  The Veteran stated she was unable to continue her dance classes or enjoy dance as a recreation and that the disability affected her life on a daily basis.

In March 2013, during her hearing, the Veteran testified that the left foot is more painful and affects other parts of her body, like her knee, hip and back as well as personal lifestyle.  She stated she danced for 17 years before joining the military and now doesn't dance and has to wear sneakers all the time.  The Veteran also stated she awoke several times a night due to pain, and during the day, the pain ranged from 5 to 8 on a 1 to 10 scale.  In response to questions by the VLJ, she stated she worked at a desk and did not have any concessions made with respect to her occupation due to her foot.  She also had not been hospitalized in the preceding year due to the foot condition.  She stated she only used ibuprofen for pain and did not want to use anything stronger.  She had not had any surgeries on her foot and tried to avoid it.  In reference to her social life, she stated she could not walk for long periods, and just dealt with the pain.  She also stated she favored the left foot and walked on the side of the foot.  The swelling in her foot was limited to just around the toe area and not the entire foot.  It did not go to the heel.

The Board has considered all the evidence in the claims file, including the Veteran's lay statements and hearing testimony.  As previously discussed, the rating table establishes the rating criteria by which the disability is evaluated.  In this case, the Veteran currently receives the maximum rating for her second toe disability, rated as severe.  The highest rating of 40 percent is only available where the symptoms are such that it results in actual loss of use of the foot.  During the 2014 VA examination, the examiner observed that the Veteran did not use assistive devices to walk, and functional impairment was not to a degree that no effective function remained.  The Veteran had also stated that she managed the best she could without pain medication, additional surgery or other accommodation.  The Board agrees that the Veteran's symptoms appear to have worsened, and is sympathetic to the pain the Veteran currently experiences.  However, as long as the Veteran has functional use of the left foot, there is no basis for granting a higher rating for the Veteran's diagnosed condition under the schedular criteria for DC 5283. 38 C.F.R. § 4.71(a).

The Court has held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson, 9 Vet. App. at 11 (1996).  Such is the case with DC 5283.  Thus, DeLuca offers no additional basis for a disability rating in excess of 30 percent.

The Board also has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code relating to foot disabilities.  Diagnostic codes 5276, 5277, 5278, 5279, 5280, 5281, 5282 and 5284 were considered but are not applicable because the medical evidence does not indicate flatfeet, atrophy of the musculature, claw foot, hallux rigidus, or hammer toe.  Again, as long as the Veteran continues to have some use of her foot, the schedular ratings do not offer a rating in excess of 30 percent for a single foot condition under any rating criteria for the feet.  

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's left foot disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalizations.  The Board acknowledges that the Veteran has reported she can no longer dance and has difficulty walking.  However, there is no evidence to suggest that her left foot disability causes a marked interference with employment beyond that contemplated by the currently assigned ratings.  Therefore, referral of this case for extra-schedular consideration is not warranted and no claim of entitlement to TDIU is raised by the record because the Veteran does not contend that she is unable to work due to service-connected disabilities. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased disability rating in excess of 30 percent for residuals of a Freiburg infarction of the left second metatarsophalangeal joint with effusion and degenerative arthritis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


